Wxthex, /., dissenting: I am unable to concur with the majority on the first point. It seems clear to me that to the extent the employee Sheeran rendered extraordinary services to the petitioner the Commissioner has been generous in his allowance of deductions for amounts paid Sheeran’s widow after his death. Additional amounts which have been allowed by the majority as deductions to the corporation could in fact be only gifts to the widow on the basis of the findings of fact. Being gifts they are not allowable as income tax deductions to petitioner unless they could be said to be a contract obligation. There is no such showing here and for that reason decision on the first issue should have been for the respondent.